DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claims 14 and 15 are  objected to because each is missing “the” before “two parts”.

Claim Rejections - 35 USC § 112
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the part lying in the axial end region of the pipe fitting” in line 2-3  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
Claims 9 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marco (USP 2,479,580).
In regards to claim 9, Marco discloses a pipe fitting as part of a water pipe for conveying water, comprising: 
an inlet (left end of fitting) at which the water enters in a first direction perpendicular to an inlet cross section, 
an outlet (right end of fitting) at which the water leaves in a second direction perpendicular to an outlet cross section, wherein the two directions enclose an angle, 
three parts, wherein one (clamping ring 10, 11) of the three parts is arranged between the other two (3, 4) of the three parts, wherein in each case two of the parts bear against one another at a contact point (8, 9), wherein in each case the two parts at their contact point are rotatable relative to one another about the axis of the flow direction at the contact point in order to change the angle, and wherein the two contact points are spaced apart from one another in the flow direction; and 
a circulation pipe (1, 2) is arranged in the flow path for the water, wherein the parts being designed such that, in a first relative position, they have an essentially straight course of the flow path through the interior of the pipe fitting  (shown in fig. 9) and such that, in a second relative position, they form a non-zero angle between the two directions (shown in fig. 10).
In regards to claim 14, Marco further discloses two parts lying against one another at a contact point are connected to one another by positive-locking connecting means (10, 11).
In regards to claim 15, Marco further discloses two parts lying against one another at a contact point are connected to one another by non-positive connecting means (8, 9).
In regards to claim 16, Marco further discloses the portion of the part lying in the axial end region of the pipe fitting is configured d for connection to a composite pipe or for connecting a pipe by means of a screw connection (fig. 1 shows this capability).


Allowable Subject Matter
Claims 10-13, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        06/06/2022